Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	This communication is in response to the amendment filed 11/30/2020. Claims 8, 10, 13, 14, 16, 17, 19, and 20 have been amended. Claims 1-7 and 12 have been canceled. Claims 21-28 have been added. Claims 8-11 and 13-28 remain pending and have been examined.

Response to Arguments
A.	Examiner notes that Applicant does not provide arguments regarding the rejection of claims 8-11 and 13-28 under 35 USC 101 beyond a general reference to the interview held 11/19/2020. However, Applicant did not provide a written summary of such arguments. As stated in the prior Interview Summary Record, Examiner has fully considered the arguments and maintains that they would not overcome the rejection.

B.	Applicant’s arguments with respect to the rejection of claims 8-10, 15-17, and 20 under 35 USC 102 as anticipated by Schmidt have been fully considered have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103.
Applicant’s argument that Schmidt does not teach the sensor data being associated with a heartbeat sensor or a motion sensor and transmitting the alert to another device associated with a doctor of the patient, the alert being caused to remain displayed on the other device until an interaction is performed with the other device to acknowledge the alert based on the condition of 
Examiner respectfully disagrees however, that Schmidt does not disclose at least “determine a characteristic of a patient, the characteristic relating to an age of the patient,” “customize, based on the characteristic of the patient, a user interface with which to provide an action plan,” “provide the user interface to a user device associated with the patient,” “detect, based on receiving sensor data, a particular trigger, of the set of triggers, after parsing the action plan,” “provide, for display via the user interface, a particular prompt, of the set of prompts, based on detecting the particular trigger, the particular prompt being provided based on a value associated with the sensor data,” and “classify a condition of the patient based on detecting the particular trigger, the condition of the patient satisfying a threshold classification level.”
Paragraphs 90 and 106 of Schmidt describe determining an age of a patient while Figure 15 shows the age of a patient listed as patient data. Figure 15 and paragraph 164 further describe altering the interface for a message based on the age of the patient, i.e. customize the interface with which to provide an action plan based on the characteristic. Figures 2, 9, and 14, as well as at least paragraphs 36, 38, 150, and 162 show and describe various interfaces provided to a user device associated with the patient. Paragraphs 37, 83, 107, 108, 115, 116, 120-123, 152, and 153 describe the system receiving various types of events and inputs based on sensor data, such as forced expiratory sensors and environmental sensors, that are evaluated for their influence on the patient’s health and used to generate actions. Similarly, Figures 7 and 9, and paragraphs 99, 103, 122, 123, and 150 show and describe various alerts, instructions, and reminders delivered to 
[39] and [41]-[45] describe using a microphone to analyze a patient’s breathing and coughing and comparing the data to an alert range indicating unhealthy coughing, i.e. a threshold classification level.
Examiner notes that Applicant has not provided any particularized arguments addressing why Schmidt does not disclose these elements, and Examiner maintains that that they are disclosed by Schmidt for the reasons above. 

Claim Objections
The previous objection to claim 20 is withdrawn based on the amendment filed 11/30/2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-11 and 13-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 8-11, 13-15, and 21 are drawn to a device, claims 16-20 are drawn to a method, and claims 22-28 are drawn to a non-transitory Claims 8-11 and 13-20 are further directed to an abstract idea on the grounds set out in detail below. 

Step 2A(1)
Claim 8 recites, in part, performing the steps of 
determining a characteristic of a patient, the characteristic relating to an age of the patient;
customizing, based on the characteristic of the patient, the provision of an action plan;
providing the action plan to the patient, 
detecting one or more interactions with the user associated with identifying one or more portions of the action plan, 
the action plan including information regarding a treatment plan for a patient, 
parsing the action plan to identify a set of prompts and/or a set of actions that are to be performed based on a set of triggers, the set of prompts being related to a clinically validated questionnaire for a particular condition, 
detecting, based on receiving sensor data, a particular trigger, of the set of triggers, after parsing the action plan, 
providing, for display, a particular prompt, of the set of prompts, based on detecting the particular trigger, the particular prompt being provided based on a value associated with the sensor data;
classifying a condition of the patient based on detecting the particular trigger, the condition of the patient satisfying a threshold classification level; and
transmitting an alert regarding the condition of the patient to a doctor of the patient, the alert being displayed until an interaction is performed to acknowledge the alert based on the condition of the patient satisfying the threshold classification level.

The above steps set out a method of organizing human activity in the form of a process of managing personal behavior or relationships or interactions between people, and therefore fall within the scope of an abstract idea. Fundamentally the process is that of monitoring a healthcare plan for an asthma patient based on triggering events associated with received data, providing the action plan based on a characteristic of the patient, providing alerts or prompts to the patient based on the requirements of the healthcare plan, and providing alerts to a doctor based on the condition of the patient. The process manages the behavior of the asthma patient by prompting them with information or performing actions in order to comply with their action plan, and the behavior of the doctor by informing them of the patient’s condition and requiring them to acknowledge it.

Claim 16 recites, in part, performing the steps of 
determining a characteristic of an asthma patient, the characteristic relating to an age of the asthma patient;
customizing, based on the characteristic of the asthma patient, provision of an action plan;
receiving the action plan, the action plan being related to monitoring the asthma patient, and the action plan being associated with a clinically validated questionnaire, 
parsing the action plan to identify a set of prompts and/or a set of actions, the set of prompts being related to evaluating the asthma patient based on the clinically validated questionnaire, the set of actions being related to providing alerts to a set of entities based on evaluating the asthma patient, 
detecting based on receiving sensor data, a trigger to provide a particular prompt, of the set of prompts or perform a particular action of the set of actions, 	
providing the particular prompt based on detecting the trigger;
the particular prompt being provided based on a value associated with the sensor data;
classifying a condition of the patient based on detecting the particular trigger, the condition of the patient satisfying a threshold classification level; and
transmitting an alert regarding the condition of the patient to a doctor of the patient, the alert being displayed until an interaction is performed to acknowledge the alert based on the condition of the patient satisfying the threshold classification level.

The above steps set out a method of organizing human activity in the form of a process of managing personal behavior or relationships or interactions between people, and therefore fall within the scope of an abstract idea. Fundamentally the process is that of monitoring a healthcare plan for an asthma patient based on triggering events associated with received data, providing the action plan based on a characteristic of the patient, providing alerts or prompts to the patient based on the requirements of the healthcare plan, and providing alerts to a doctor based on the condition of the patient. The process manages the behavior of the asthma patient by prompting them with information or performing actions in order to comply with their action plan, and the behavior of the doctor by informing them of the patient’s condition and requiring them to acknowledge it.

Independent claim 22 recites limitations similar to those explained above with respect to claim 8, and also recites an abstract idea under the same analysis.



The above claims therefore recite limitations that fall within the scope of an abstract idea.

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 

A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f) 
Claims 8 and 22 additionally recite 1) one or more processors as performing data manipulation and processing functions such as detecting the interactions with the user, parsing the action plan, and detecting triggers, 2) a user interface recited as performing functions of displaying information such as prompts and the action plan to the user and receiving input from the user, 3) a user device recited as receiving and providing the user interface, 4) a heartbeat sensor or a motion sensor, where the sensor data is recited as being “associated with” the heartbeat sensor or motion sensor, and 5) a device associated with a doctor of the patient recited as receiving the alert and receiving acknowledgement from the doctor. Claim 22 further recites a non-transitory computer readable medium as performing the function of storing instructions executed by the processor. 

Similarly, claim 16 additionally recites 1) a device which is recited as used to perform each limitation of the claim such as the receiving, parsing, detecting, and presenting functions, 2) a user interface recited as performing the functions of providing the action plan to the user, 3) a heartbeat sensor or a motion sensor, where the sensor data is recited as being “associated with” 

Paragraphs 32 and 33 of the specification as originally filed describe the processor in generic terms as any of a number of processor types, such as a CPU, GPU, APU, or any other processing component. The specification describes displaying information and receiving input in functional terms such as in paragraphs 17, 43, 64 without describing the associated hardware used to perform the function, but paragraphs 32 and 35 describe input and output components as including touch screens, LEDs, and other general forms of input/output devices that could be used to interact with a patient. Paragraph 37 describes the non-transitory computer readable medium broadly as a non-transitory memory device having memory space.
Similarly, paragraphs 32-37 describe a device for use in performing the disclosed subject matter as a computing device having elements such as processors, memory, and communication interfaces, i.e. a generic computing device, with paragraph 62 stating that the device includes the second device associated with a healthcare professional.
Paragraphs 18 and 28 broadly describe a “heartbeat sensor” as well as an accelerometer as providing data from which a trigger can be determined.
The processor, computer-readable medium, interface, and user device each therefore amount to mere instructions to implement the abstract idea using computing elements as tools to implement respective functions. For example, the interface in claim 8 is only broadly recited as a tool for presenting information to the user and receiving input, while the device recited in claim 16 is broadly recited as used to perform each function within the claim. These elements are therefore not sufficient to integrate the abstract idea into a practical application.


The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claims 8, 16, and 22 only recite the processor, non-transitory computer readable medium, interface, user device, heartbeat or motion sensor, and additional device as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Depending Claims
Claims 9 and 23 recite identifying information regarding the patient based on the action plan; selecting, from a group of user interface parameters, a particular set of user interface parameters relating to a presentation of the user interface based on the information regarding the patient; and generating the user interface, when providing the particular prompt, based on the particular set of user interface parameters relating to the presentation of the user interface; and providing the particular prompt based on generating the user interface. These limitations fall within the scope of the abstract idea.
Claims 9 and 23 further recite the one or more processors as implementing data processing functions such as selecting the particular set of user interface parameters as generating the interface, and recites the user interface as used to display the particular prompt. 
As addressed above, paragraphs 32 and 33 of the specification describe the processor in generic terms as any of a number of processor types, such as a CPU, GPU, APU, or any other processing component, while paragraphs 32 and 35 describe input and output components as including touch screens, LEDs, and other general forms of input/output devices that could be used to interact with a patient.
The use of a processor to process data and generate an interface, and an interface to interact with a user, only amounts to mere instructions to implement the abstract idea using computing elements as tools to implement respective functions, in this case receiving document data and analyzing it and receiving of user input. The recitation of the one or more processors and the interface is therefore not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claims 10 and 24 recite obtaining the sensor data and, when detecting the particular trigger, processing the sensor data to detect the particular trigger. These limitations fall within the scope of the abstract idea as set out above.
Claims 10 and 24 further recite obtaining the sensor data by communicating with a set of sensors as well as the one or more processors performing the functions of communicating with the sensors and detecting the trigger.
Paragraphs 18, 28, 49, and 50 describe various types of broadly disclosed sensors as providing data from which a trigger can be determined, including heartbeat sensors, motion sensors, allergen sensors, air quality sensors, accelerometers, and others. The broad recitation of a sensor as providing sensor data only amounts to instructions to implement the abstract idea using computer elements as tools, in this case to implement the collection of sensor data, and is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.
As addressed above, paragraphs 32 and 33 of the specification describe the processor in generic terms as any of a number of processor types, such as a CPU, GPU, APU, or any other processing component.
The use of a processor to receive information and process the data only amounts to mere instructions to implement the abstract idea using computing elements as tools to implement respective functions, in this case processing of sensor data. The recitation of the one or more processors is therefore not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claims 11 and 25 recite obtaining a document identifying a particular portion of the action plan, of the one or more portions of the action plan, based on the one or more interactions with the user, the document being a natural language document, analyzing the document to obtain information regarding the action plan, and parsing the information regarding the action plan. These limitations fall within the scope of the abstract idea as set out above. 
Claims 11 and 25 additionally recite 1) the one or more processors as performing data processing functions within the claim such as obtaining the document and parsing the action plan, 2) the user interface as receiving interactions with the user, and 3) performing a natural language processing technique on the document to obtain the information.

As addressed above, paragraphs 32 and 33 of the specification describe the processor in generic terms as any of a number of processor types, such as a CPU, GPU, APU, or any other processing component, while paragraphs 32 and 35 describe input and output components as including touch screens, LEDs, and other general forms of input/output devices that could be used to interact with a patient.
The use of a processor to receive data and process it and an interface to interact with a user only amounts to mere instructions to implement the abstract idea using computing elements as tools to implement respective functions, in this case receiving document data and analyzing it and receiving of user input. The recitation of the one or more processors and the interface is therefore not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Paragraphs 45 and 48 broadly describe performing an analysis on a document using natural language processing in order to identify portions of the plan, where the natural language 
These limitations are therefore not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claims 13 and 26 recite determining, based on a group of responses to a group of prompts, a utilization of a medication by the patient, determining that the utilization of the medication indicates that an amount of medication remaining fails to satisfy a threshold amount, and detecting the particular trigger based on determining that the utilization of the medication indicates that the amount of medication remaining fails to satisfy the threshold amount. These limitations fall within the scope of the abstract idea as set out above. 
Claims 13 and 26 additionally recite the one or more processors as performing data processing functions such as determining the utilization of the medication by the patient, detecting the trigger, and transmitting the data.

The use of a processor to process data, such as determining a threshold amount and determining occurrence of a trigger event, only amounts to mere instructions to implement the abstract idea using computing elements as tools to implement respective functions within the claim. The recitation of the one or more processors is therefore not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claims 14 and 27 recite detecting a particular interaction with the user associated with indicating the condition of the patient, determining that the condition of the patient satisfies a threshold severity, and transmitting data to cause emergency management personnel to be dispatched for the patient based on determining that the condition of the patient satisfies the threshold severity. These limitations fall within the scope of the abstract idea as set out above. 
Claims 14 and 27 additionally recite the one or more processors as performing the above data analysis and transmission functions and the user interface as receiving an interaction with the patient. 
As addressed above, paragraphs 32 and 33 of the specification describe the processor in generic terms as any of a number of processor types, such as a CPU, GPU, APU, or any other processing component, while paragraphs 32 and 35 describe input and output components as including touch screens, LEDs, and other general forms of input/output devices that could be used to interact with a patient.


Claims 15 and 28 recite where the condition is an asthma related condition and the clinically validated questionnaire is an Asthma Control Questionnaire, and providing the particular prompt to cause the patient to utilize an inhaler. These limitations fall within the scope of the abstract idea as set out above. 
Claims 15 and 28 additionally recite the one or more processors as performing the function of providing the prompt. 
As addressed above, paragraphs 32 and 33 of the specification describe the processor in generic terms as any of a number of processor types, such as a CPU, GPU, APU, or any other processing component and as part of a generic computing device.
The use of a processor to process data, such as providing a prompt to a user, only amounts to mere instructions to implement the abstract idea using computing elements as tools to implement respective functions within the claim. The recitation of the one or more processors is therefore not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claim 17 recites obtaining, from a data source storing air quality information, an air quality metric, determining that the air quality metric satisfies an air quality metric threshold, selecting, based on the action plan, a particular doctor recommendation, of a set of doctor recommendations, related to reducing asthma symptoms relating to the air quality metric satisfying the air quality metric threshold, and where providing the particular prompt or performing the particular action comprises: providing, for display, the particular doctor recommendation. These limitations fall within the scope of the abstract idea as set out above. 
Claim 17 additionally recites a user interface as performing the function of displaying the recommendation.
The use of an interface to display information to a user only amounts to mere instructions to implement the abstract idea using computing elements as tools to implement respective functions, in this case displaying the determined prompt. The recitation of the interface is therefore not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claim 18 recites determining, based on a response to the particular prompt, a utilization of an inhaler, the utilization relating to a quantity of doses included in the inhaler and a quantity of responses, including the response to the particular prompt, indicating utilization of the inhaler, determining that the utilization of the inhaler satisfies a threshold, and automatically causing a replacement inhaler to be ordered for the asthma patient based on determining that the utilization of the inhaler satisfies the threshold. These limitations fall within the scope of the abstract idea as set out above. 

Claim 19 recites storing information relating to the asthma patient, the information relating to the asthma patient including one or more responses to one or more prompts, the sensor data, and information indicating a compliance with the action plan by the asthma patient, and transmitting a report for display to the doctor of the asthma patient, the report including the information relating to the asthma patient. These limitations fall within the scope of the abstract idea as set out above. 
Claim 19 additionally recites the device as performing the function of recording sensor data.
Paragraphs 35, 52, and 61, among other portions, describe the user device as communicating with various types of sensors and receiving data, and paragraphs 32-35 describe the device in terms of a generic computing device with an interface capable of receiving data from sensors. The use of a general-purpose computing device to receive and record data, in this case sensor data, only amounts to instructions to implement the abstract idea using general computing components as tools. The recitation of the device as recording the sensor data is therefore not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claim 20 recites where detecting the trigger comprises receiving the sensor data. These limitations fall within the scope of the abstract idea as set out above. 
Claim 20 additionally recites one or more of a spirometer, a quality sensor, a breath analyzer, and an accelerometer as sources of sensor data.
As addressed above, paragraphs 18, 28, 49, and 50 describe various types of broadly disclosed sensors as providing data from which a trigger can be determined, including 

Claim 21 recites customizing provision of the action plan by providing a simplified form of a question or increasing a text size of a prompt. These limitations fall within the scope of the abstract idea as set out above. 
Claim 21 additionally recites one or more processors as increasing the size of a button. 
As addressed above, paragraphs 32 and 33 of the specification describe the processor in generic terms as any of a number of processor types, such as a CPU, GPU, APU, or any other processing component and as part of a generic computing device. Paragraph 19 broadly describes increasing the size of a button.
The use of a processor to provide an interface to a user only amounts to mere instructions to implement the abstract idea using computing elements as tools to implement respective functions within the claim. The recitation of the one or more processors is therefore not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.


The recitation of the one or more processors is therefore not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 

Claims 8-11 and 13-28 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 8-10, 13-20, 22-24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (US Patent Application Publication 2011/0184250) in view of Englehard et al (US Patent Application Publication 2015/0100335), Khanuja (US Patent Application Publication 2011/0201901), and Heredia et al (US Patent Application Publication 2015/0358821).

With respect to claim 8, Schmidt discloses the claimed device, comprising:
one or more processors ([36] and [37] describe computerized client devices) to:
determine a characteristic of a patient, the characteristic relating to an age of the patient ([90] describes using the age of a patient to configure their care network; [106] lists elements of a patient profile, including age; Figure 15 shows a patient listed as 14 years old and classified as a pediatric patient);

customize, based on the characteristic of the patient, a user interface with which to provide an action plan (Figure 15 and [164] describe altering the interface for a message based on the patient being a pediatric patient, for example by displaying a bit-reduced image to a 14 year old pediatric patient); 

provide the user interface to a user device associated with the patient (Figures 2, 9, and 14, [36], [38], [150], [162], and [163] show and describe various interfaces for communicating actions to an asthma patient);

detect one or more interactions with the user interface associated with identifying one or more portions of the action plan, the action plan including information regarding a treatment plan for the patient ([34], [37], [40], [76], and [77] describe receiving various information and interactions with a user via an interface that are used as part of identifying and constructing a profile, rule base, and actions, i.e. an action plan or portions of a plan, for treating the patient); 

parse the action plan to identify a set of prompts and/or a set of actions that are to be performed based on a set of triggers, the set of prompts being related to a clinically validated questionnaire for a particular condition (Figure 7, [77]-[79], [94]-[99], and [108] describe identifying actions and rules for a particular patient that include prompts to action, as also shown in Figures 9 and 14; [130]-[135], [145], and [148]-[151] further describe determining individualized alerts and actions based on trigger conditions and the patient’s level of asthma control, where the level of asthma control is determined using NAEPP guidelines for a questionnaire for asthma, i.e. a clinically validated questionnaire. Examiner notes that the broadest reasonable interpretation of the prompts being “related to” a clinically validated questionnaire includes prompts determined using the questionnaire. Furthermore, while the cited art teaches the questionnaire being a “clinically validated” questionnaire, the recitation of the questionnaire being clinically validated only constitutes non-functional descriptive material and does not further limit the claim in view of the prior art);

detect, based on receiving sensor data, a particular trigger, of the set of triggers, after parsing the action plan ([37], [83], [107]-[108], [115]-[116], [120]-[123], and [152]-[153] describe the system receiving various types of events and inputs based on sensor data, such as forced expiratory sensors and environmental sensors, that are evaluated for their influence on the patient’s health and used to generate actions),

provide, for display via the user interface, a particular prompt, of the set of prompts, based on detecting the particular trigger, the particular prompt being provided based on a value associated with the sensor data (Figures 7, 9, [99], [103], [122], [123], and [150] show and describe various alerts, instructions, and reminders delivered to patients based on the sensor data. Examiner notes that any prompt provided based on sensor data that includes values is “provided based on a value associated with the sensor data”),

classify a condition of the patient based on detecting the particular trigger, the condition of the patient satisfying a threshold classification level ([39] and [41]-[45] describe using a microphone to analyze a patient’s breathing and coughing and comparing the data to an alert range indicating unhealthy coughing, i.e. a threshold classification level); and

transmit an alert regarding the condition of the patient (Figure 3 and [45] show and describe the system using the determined condition to generate alerts);

but does not expressly disclose:
the sensor data being associated with a heartbeat sensor or a motion sensor; and
transmitting the alert to another device associated with a doctor of the patient, the alert being caused to remain displayed on the other device until an interaction is performed with the other device to acknowledge the alert based on the condition of the patient satisfying the threshold classification level. 

However, Englehard teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to detect a trigger based on receiving sensor data associated with a motion sensor ([7], [13], [91], [92], and [99] describe using a motion sensor to detect triggers related to medication dispensing).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the system of Schmidt to detect a trigger based on receiving sensor data associated with a motion sensor as taught by Englehard since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Schmidt already discloses using data associated with sensors to detect particular triggers, including data associated with a motion sensor as taught by Englehard would perform that same function in Schmidt, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Khanuja teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to transmit an alert to another device associated with a doctor of a patient based on the condition of the patient satisfying the threshold classification level ([10], [22], [25], [27], [30], [31], and [38] describe collecting data on the condition of an asthma patient and transmitting alerts to the patient’s doctor based on thresholds).
Therefore it would have been obvious to one of ordinary skill in the art of patient care before the effective filing date of the claimed invention to modify the system of Schmidt to transmit the alert to another device associated with a doctor of the patient as taught by Khanuja to allow the patient’s doctor to allow the doctor to contact the patient to follow up on the reasons for the patient’s condition (Khanuja [32]).
It would have been further obvious to one of ordinary skill in the art of patient care before the effective filing date of the claimed invention to modify the system of Schmidt to transmit the alert to another device associated with a doctor of the patient as taught by Khanuja since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Schmidt already discloses sending alerts regarding the condition of the patient to other individuals, and including the patient’s doctor among the individuals receiving the alerts as taught by Khanuja would perform that same function in Schmidt, making the results predictable to one of ordinary skill in the art (MPEP 2143).

While Khanuja teaches sending an alert regarding the condition of the patient to another device associated with the patient’s doctor based on the condition of the patient satisfying the threshold classification level, it does not expressly disclose causing the alert to remain displayed on the other device until an interaction is performed to acknowledge the alert. However, Heredia further teaches that it was old and well known in the art of healthcare messaging before the effective filing date of the claimed invention to cause an alert to remain displayed on another device of a doctor until an interaction is performed with ([70], [74]-[76], and [98] describe a messaging system used to send priority messages to doctors, where messages are caused to remain displayed on the receiving doctor’s device until the doctor acknowledges the message).
It would have been further obvious to one of ordinary skill in the art of patient care before the effective filing date of the claimed invention to modify the combination of Schmidt and Khanuja to cause the alert to remain displayed on the other device associated with the doctor until an interaction is performed with the other device to acknowledge the alert as taught by Heredia since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Schmidt and Khanuja already teaches or renders obvious sending alerts regarding the condition of the patient to the patient’s doctor, and causing the alert to remain displayed on the device of the doctor until an interaction is performed with the other device to acknowledge the alert as taught by Heredia would perform that same function in the combination of Schmidt and Khanuja, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 9, Schmidt/Englehard/Khanuja/Heredia teach the device of claim 8. Schmidt further discloses where the one or more processors are further to:
identify information regarding the patient based on the action plan ([77]-[79], [93], [94], and [103]-[106] describe identifying information about the patient including patient personality, attributes, and future patient activities based on their action plan; Figure 15 and [164] describe determining the age of the patient);

select, from a group of user interface parameters, a particular set of user interface parameters relating to a presentation of the user interface based on the information regarding the patient (Figure 9 shows interfaces illustrating examples of interface parameters including particular prompts, messages, and risk zone graphics; Figure 7, [107]-[111], [115], [116], [120]-[123], [152]-[153], and [175] describe the system determining particular actions, prompts, and graphics to display using the information about the patient. Examiner notes that the broadest reasonable interpretation of an interface parameter relating to a presentation of a user interface includes any element or content that could be displayed or chosen for display on the interface; Figure 15 and [164] describe determining how to present the message on the interface based on the age of the patient); and

where the one or more processors, when providing the particular prompt, are to:
generate the user interface based on the particular set of user interface parameters relating to the presentation of the user interface (Figures 7 and 15, [99], [108]-[111], [115], [116], [123], and [150] describe generating the messages and output for presentation to the user); and

provide the particular prompt via the user interface based on generating the user interface (Figures 7, 9, [99], [103], [122], [123], and [150] show and describe various alerts, instructions, and reminders delivered to patients).

With respect to claim 10
communicate with a set of sensors to obtain the sensor data ([38], [39], and [41]-[47] describe the system receiving data from sensors such as pedometers, cough detectors, and spirometers); and

where the one or more processors, when detecting the particular trigger, are to: process the sensor data to detect the particular trigger ([39] and [41]-[45] describe using a microphone to analyze a patient’s breathing and coughing and comparing the data to an alert range indicating unhealthy coughing).

With respect to claim 13, Schmidt/Englehard/Khanuja/Heredia teach the device of claim 8. Schmidt does not expressly disclose where the one or more processors are further to determine, based on a group of responses to a group of prompts, a utilization of a medication by the patient, determine that the utilization of the medication indicates that an amount of medication remaining fails to satisfy a threshold amount, and where the one or more processors, when detecting the particular trigger, are to: detect the particular trigger based on determining that the utilization of the medication indicates that the amount of medication remaining fails to satisfy the threshold amount.
However, Englehard teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to determine, based on a group of responses to a group of prompts, a utilization of a medication by a patient ([99], [104], and [105] describe recording usage of a medication by a patient and maintaining a record of the amount of medication dispensed), determine that the utilization of the medication indicates that an amount of medication remaining fails to satisfy a threshold amount ([97], [99], and [105] describe determining, based on the record, that the medication level in the dispenser is low or if the dispenser is empty), and to detect the particular trigger based on determining that the utilization of the medication indicates that the amount of medication remaining fails to satisfy the threshold amount ([97], [99], and [105] describe determining that a predetermined condition, i.e. a trigger, has been satisfied based on the medication level in the dispenser being low or the dispenser being empty).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the combination of Schmidt, Englehard, Khanuja, and Heredia to determine, based on a group of responses to a group of prompts, a utilization of a medication by a patient, determine that the utilization of the medication indicates that an amount of medication remaining fails to satisfy a threshold amount, and to detect the particular trigger based on determining that the utilization of the medication indicates that the amount of medication remaining fails to satisfy the threshold amount as taught by Englehard to prevent patients from depleting their supply of medication (Englehard [99]).
It would have been further obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the combination of Schmidt, Englehard, Khanuja, and Heredia to determine, based on a group of responses to a group of prompts, a utilization of a medication by a patient, determine that the utilization of the medication indicates that an amount of medication remaining fails to satisfy a threshold amount, and to detect the particular trigger based on determining that the utilization of the medication indicates that the amount of medication remaining fails to satisfy the threshold amount as taught by Englehard since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Schmidt, Englehard, Khanuja, and Heredia already teach instructing a patient 

With respect to claim 14, Schmidt/Englehard/Khanuja/Heredia teach the device of claim 8. Schmidt further discloses where the one or more processors are further to: 
detect a particular interaction with the user interface associated with indicating the condition of the patient (Figure 2, [37], [38], [40], [45], and [145] describe various user interface inputs associated with indicating a patient’s condition);

determine that the condition of the patient satisfies a threshold severity ([39] and [41]-[45] describe analyzing a patient’s breathing and coughing and comparing the data to an alert range indicating unhealthy coughing. Examiner notes that the claim does not limit determination of the patient’s condition to only using the particular interaction with the user interface, which are only required to be “associated with” indicating a condition of the patient);

but does not expressly disclose:
transmit data to cause emergency management personnel to be dispatched for the patient based on determining that the condition of the patient satisfies the threshold severity.

However, Khanuja teaches that it was old and well known in the art of patient care before the effective filing date of the claimed invention to transmit data to cause emergency management personnel to be dispatched for a patient based on determining that a condition of ([10], [11], [38], [42], and [49] describe collecting inputs from a patient indicating the patient’s condition, and sending an ambulance to the patient if the inputs indicate that the patient’s condition satisfies a threshold).
Therefore it would have been obvious to one of ordinary skill in the art of patient care before the effective filing date of the claimed invention to modify the combination of Schmidt, Englehard, Khanuja, and Heredia to transmit data to cause emergency management personnel to be dispatched for the patient based on determining that the condition of the patient satisfies the threshold severity as taught by Khanuja since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Schmidt, Englehard, Khanuja, and Heredia already teaches determining that a patient’s condition satisfies a severity threshold, and dispatching emergency personnel based on that determination as taught by Khanuja would serve that same function in the combination of Schmidt, Englehard, Khanuja, and Heredia , making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 15, Schmidt/Englehard/Khanuja/Heredia teach the device of claim 8. Schmit further discloses: 
where the condition is an asthma related condition and the clinically validated questionnaire is an Asthma Control Questionnaire (Figure 2, [27], and [145] describe the condition as including asthma, and the questionnaire as including the NAEPP guidelines questionnaire for controlled asthma); and

where the one or more processors, when providing the particular prompt, are to: provide the particular prompt to cause the patient to utilize an inhaler (Figures 7, and 9, and [97] describe prompting the patient to use their inhaler).

With respect to claim 16, Schmidt discloses the claimed method, comprising:
determining, by a device, a characteristic of an asthma patient, the characteristic relating to an age of the asthma patient ([90] describes using the age of a patient to configure their care network; [106] lists elements of a patient profile, including age; Figure 15 shows a patient listed as 14 years old and classified as a pediatric patient);

customizing, by the device and based on the characteristic of the asthma patient, a user interface with which to provide an action plan (Figure 15 and [164] describe altering the interface for a message based on the patient being a pediatric patient, for example by displaying a bit-reduced image to a 14 year old pediatric patient);

receiving, by the device, the action plan, the action plan being related to monitoring an asthma patient, and the action plan being associated with a clinically validated questionnaire ([34], [37], [40], [76], and [77] describe receiving information and interactions with a user via a device that are used to identifying construct a profile, rule base, and actions, i.e. an action plan or portions of a plan, for treating and monitoring an asthma patient; [130]-[135], [145], and [148]-[151] further describe determining individualized alerts and actions based on trigger conditions and the patient’s level of asthma control, where the level of asthma control is determined using NAEPP guidelines for a questionnaire for asthma, i.e. a clinically validated questionnaire. Examiner notes that the broadest reasonable interpretation of the action plan being “associated with” a clinically validated questionnaire includes the action plan being determined using the questionnaire in some form. Furthermore, while the cited art teaches the questionnaire being a “clinically validated” questionnaire, the recitation of the questionnaire being clinically validated only constitutes non-functional descriptive material and does not further limit the claim in view of the prior art);

parsing, by the device, the action plan to identify a set of prompts and/or a set of actions (Figure 7, [77]-[79], [94]-[99], and [108] describe identifying particular actions for the patient that include prompts to action, as also shown in Figures 9 and 14), 

the set of prompts being related to evaluating the asthma patient based on the clinically validated questionnaire ([130]-[135], [145], and [148]-[151] describe the individualized alerts and actions being based on trigger conditions and the patient’s level of asthma control, where the level of asthma control is determined in part using NAEPP guidelines for a questionnaire for asthma, i.e. a clinically validated questionnaire. Examiner notes that the broadest reasonable interpretation of the prompts being related to evaluating the asthma patient based on a clinically validated questionnaire includes the questionnaire influencing evaluation of the patient in some form and the prompts being involved in any way with that evaluation), 

the set of actions being related to providing alerts to a set of entities based on evaluating the asthma patient (Figures 14, 15, [28], [79], [90], [91], and [163] describe sending alerts and messages to entities such as parents and coaches);

detecting, by the device based on receiving sensor data, a trigger to provide a particular prompt, of the set of prompts or perform a particular action of the set of actions ([37], [83], [107]-[108], [115]-[116], [120]-[123], and [152]-[153] describe the system receiving various types of events and inputs based on sensor data, such as forced expiratory sensors and environmental sensors, that are evaluated for their influence on the patient’s health and used to generate actions; [39] and [41]-[45] describe using a microphone to analyze a patient’s breathing and coughing); 

providing, by the device, the particular prompt based on detecting the trigger, the particular prompt being provided based on a value associated with the sensor data (Figures 7, 9, [99], [103], [122], [123], and [150] show and describe various alerts, instructions, and reminders delivered to patients based on the sensor data. Examiner notes that any prompt provided based on sensor data that includes values is “provided based on a value associated with the sensor data”);

classifying, by the device, a condition of the asthma patient based on detecting the trigger, the condition of the asthma patient satisfying a threshold classification level ([39] and [41]-[45] describe using a microphone to analyze a patient’s breathing and coughing and comparing the data to an alert range indicating unhealthy coughing, i.e. a threshold classification level); and

transmitting, by the device, an alert regarding the condition of the asthma patient (Figure 3 and [45] show and describe the system using the determined condition to generate alerts);

but does not expressly disclose:
the sensor data being associated with a heartbeat sensor or a motion sensor; and
transmitting the alert to another device associated with a doctor of the patient, the alert being caused to remain displayed on the other device until an interaction is performed with the other device to acknowledge the alert based on the condition of the patient satisfying the threshold classification level. 

However, Englehard teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to detect a trigger based on receiving sensor data associated with a motion sensor ([7], [13], [91], [92], and [99] describe using a motion sensor to detect triggers related to medication dispensing).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the system of Schmidt to detect a trigger based on receiving sensor data associated with a motion sensor as taught by Englehard since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Schmidt already discloses using data associated with sensors to detect particular triggers, including data associated with a motion sensor as taught by Englehard would perform that same function in Schmidt, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Khanuja teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to transmit an alert to another device ([10], [22], [25], [27], [30], [31], and [38] describe collecting data on the condition of an asthma patient and transmitting alerts to the patient’s doctor based on thresholds).
Therefore it would have been obvious to one of ordinary skill in the art of patient care before the effective filing date of the claimed invention to modify the system of Schmidt to transmit the alert to another device associated with a doctor of the patient as taught by Khanuja to allow the patient’s doctor to allow the doctor to contact the patient to follow up on the reasons for the patient’s condition (Khanuja [32]).
It would have been further obvious to one of ordinary skill in the art of patient care before the effective filing date of the claimed invention to modify the system of Schmidt to transmit the alert to another device associated with a doctor of the patient as taught by Khanuja since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Schmidt already discloses sending alerts regarding the condition of the patient to other individuals, and including the patient’s doctor among the individuals receiving the alerts as taught by Khanuja would perform that same function in Schmidt, making the results predictable to one of ordinary skill in the art (MPEP 2143).

While Khanuja teaches sending an alert regarding the condition of the patient to another device associated with the patient’s doctor based on the condition of the patient satisfying the threshold classification level, it does not expressly disclose causing the alert to remain displayed on the other device until an interaction is performed to acknowledge the alert. However, Heredia further teaches that it was old and well known in the art of ([70], [74]-[76], and [98] describe a messaging system used to send priority messages to doctors, where messages are caused to remain displayed on the receiving doctor’s device until the doctor acknowledges the message).
It would have been further obvious to one of ordinary skill in the art of patient care before the effective filing date of the claimed invention to modify the combination of Schmidt and Khanuja to cause the alert to remain displayed on the other device associated with the doctor until an interaction is performed with the other device to acknowledge the alert as taught by Heredia since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Schmidt and Khanuja already teaches or renders obvious sending alerts regarding the condition of the patient to the patient’s doctor, and causing the alert to remain displayed on the device of the doctor until an interaction is performed with the other device to acknowledge the alert as taught by Heredia would perform that same function in the combination of Schmidt and Khanuja, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 17, Schmidt/Englehard/Khanuja/Heredia teach the method of claim 16. Schmidt further discloses:
obtaining, from a data source storing air quality information, an air quality metric ([83] and [147] describe retrieving air quality data for particular regions);

determining that the air quality metric satisfies an air quality metric threshold (Figure 12 provides an example in which ozone levels, i.e. a measure of air quality, are divided into three sets based on thresholds; [148] and [153] describe using the threshold table in concert with local data);

selecting, based on the action plan, a particular doctor recommendation, of a set of doctor recommendations, related to reducing asthma symptoms relating to the air quality metric satisfying the air quality metric threshold (Figure 9, [94]-[98], [115], [148], and [149] describe selecting recommendations in order to reduce asthma symptoms likely to be aggravated by air quality measure; [30], [31], and [34] describe the actions being based on the patient’s doctor-recommended treatment plan and the purpose of the system being to increase compliance with doctor-recommended actions and lifestyle changes. Examiner notes that while Schmidt discloses the above limitation, the recitation of the recommendation being a “doctor” recommendation only constitutes non-functional descriptive material and does not further limit the claim in view of the prior art because it does not functionally affect the selection or provision of the recommendation); and

where providing the particular prompt or performing the particular action comprises: providing, for display via the user interface, the particular doctor recommendation (Figure 9, [149], and [150] describe displaying the recommendations).

With respect to claim 18, Schmidt/Englehard/Khanuja/Heredia teach the method of claim 16. Schmidt does not expressly disclose determining, based on a response to the particular prompt, a utilization of an inhaler, the utilization relating to a quantity of doses included in the 
However, Englehard teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to determine, based on a response to a prompt, a utilization of an inhaler ([99], [104], and [105] describe prompting a patient to use an inhaler, recording usage of the inhaler by the patient and maintaining a record of the amount of medication dispensed from the inhaler), the utilization relating to a quantity of doses included in the inhaler and a quantity of responses, including the response to the prompt, indicating utilization of the inhaler ([104] and [105] describe tracking the total amount of medication dispensed relative to an initial amount of medication in the dispenser and amount dispensed per dose), determining that the utilization of the inhaler satisfies a threshold ([97], [99], and [105] describe determining that a predetermined condition, i.e. a trigger, has been satisfied based on the medication level in the dispenser being low or the dispenser being empty), and automatically causing a replacement inhaler to be ordered for the asthma patient based on determining that the utilization of the inhaler satisfies the threshold ([99] describes sending a message to the patient’s doctor or pharmacy to provide the patient with more medication before the patient’s supply is depleted).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the combination of Schmidt, Englehard, Khanuja, and Heredia to determine, based on a response to a prompt, a utilization of an inhaler, the utilization relating to a quantity of doses included in the inhaler and (Englehard [99]).
It would have been further obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the combination of Schmidt, Englehard, Khanuja, and Heredia to determine, based on a response to a prompt, a utilization of an inhaler, the utilization relating to a quantity of doses included in the inhaler and a quantity of responses, including the response to the prompt, indicating utilization of the inhaler, determining that the utilization of the inhaler satisfies a threshold, and automatically causing a replacement inhaler to be ordered for the asthma patient based on determining that the utilization of the inhaler satisfies the threshold as taught by Englehard since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Schmidt, Englehard, Khanuja, and Heredia already teaches instructing a patient to utilize a medication (see e.g. Figure 9), and the functions of monitoring that usage, determining that the usage indicates that the remaining medication is below a threshold, and transmitting data to cause replacement medication to be provided for the patient would perform those same functions in the combination of Schmidt, Englehard, Khanuja, and Heredia making the results predictable to one of ordinary skill in the art (MPEP 2143).

claim 19, Schmidt/Englehard/Khanuja/Heredia teach the method of claim 16. Schmidt further discloses:
storing information relating to the asthma patient, the information relating to the asthma patient including one or more responses to one or more prompts ([37], [38], [40], and [160] describe recording the results of questionnaires. Examiner notes that the claim does not limit the one or more prompts to the particular prompt recited in claim 16), the sensor data recorded by the device ([37] and [39]-[41] describe recording sensor data from various sensors), and information indicating a compliance with the action plan by the asthma patient (Figure 9, [163] and [166] describe receiving feedback from the patient on compliance with recommendations, and [40] describes storing feedback in the patient profile); and

where providing the particular prompt or performing the particular action comprises: transmitting a report for display to an individual associated with the asthma patient (Claim 3, [29], and [176] describe sending reports to individuals associated with the asthma patient);

but does not expressly disclose:
the individual being the doctor of the asthma patient;
the report including the stored information relating to the asthma patient.

However, Englehard teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to transmit a report for display to a doctor of an asthma patient including responses to one or more prompts ([71], [98], [99], [150], [158], and [176] describe sending a report including information on whether a patient administered a dose of medication when prompted, i.e. the patient’s response to the prompt), sensor data recorded by the device ([90]-[92], and [96] describe the accessory collecting sensor data such as location and temperature data, and [71] states that the system compiles the data received from the accessory for review by a doctor via an interface), and information indicating a compliance with the action plan by the asthma patient ([15], [16], [26], [162], and [177] describe compiling information on the patent’s compliance into a report).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the combination of Schmidt, Englehard, Khanuja, and Heredia  to transmit a report for display to a doctor of an asthma patient including responses to one or more prompts, sensor data recorded by the device, and information indicating a compliance with the action plan by the asthma patient as taught by Englehard to allow caregivers to monitor the patient’s progress or non-compliance with medication and to determine modifications to the patient’s treatment (Englehard [71], [162], [178]-[180]).
It would have been further obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the combination of Schmidt, Englehard, Khanuja, and Heredia to transmit a report for display to a doctor of an asthma patient including responses to one or more prompts, sensor data recorded by the device, and information indicating a compliance with the action plan by the asthma patient as taught by Englehard since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Schmidt, 

With respect to claim 20, Schmidt/Englehard/Khanuja/Heredia teach the method of claim 16. Schmidt further discloses: 
where detecting the trigger comprises: receiving sensor data from at least one of: a spirometer, a quality sensor, a breath analyzer ([39] and [41]-[45] describe using a microphone to analyze a patient’s breathing and coughing, i.e. a breath analyzer, and comparing the data to an alert range indicating unhealthy coughing), or an accelerometer.

With respect to claim 22, Schmidt discloses the claimed non-transitory computer-readable medium comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors ([36], [37], and [183] describe computerized client devices and non-transitory computer readable media) to:
determine a characteristic of a patient, the characteristic relating to an age of the patient ([90] describes using the age of a patient to configure their care network; [106] lists elements of a patient profile, including age; Figure 15 shows a patient listed as 14 years old and classified as a pediatric patient);

customize, based on the characteristic of the patient, a user interface with which to provide an action plan (Figure 15 and [164] describe altering the interface for a message based on the patient being a pediatric patient, for example by displaying a bit-reduced image to a 14 year old pediatric patient); and

provide the user interface to a user device associated with the patient (Figures 2, 9, and 14, [36], [38], [150], [162], and [163] show and describe various interfaces for communicating actions to an asthma patient);

detect one or more interactions with the user interface associated with identifying one or more portions of the action plan, the action plan including information regarding a treatment plan for the patient ([34], [37], [40], [76], and [77] describe receiving various information and interactions with a user via an interface that are used as part of identifying and constructing a profile, rule base, and actions, i.e. an action plan or portions of a plan, for treating the patient);

parse the action plan to identify a set of prompts and/or a set of actions that are to be performed based on a set of triggers, the set of prompts being related to a clinically validated questionnaire for a particular condition (Figure 7, [77]-[79], [94]-[99], and [108] describe identifying actions and rules for a particular patient that include prompts to action, as also shown in Figures 9 and 14; [130]-[135], [145], and [148]-[151] further describe determining individualized alerts and actions based on trigger conditions and the patient’s level of asthma control, where the level of asthma control is determined using NAEPP guidelines for a questionnaire for asthma, i.e. a clinically validated questionnaire. Examiner notes that the broadest reasonable interpretation of the prompts being “related to” a clinically validated questionnaire includes prompts determined using the questionnaire. Furthermore, while the cited art teaches the questionnaire being a “clinically validated” questionnaire, the recitation of the questionnaire being clinically validated only constitutes non-functional descriptive material and does not further limit the claim in view of the prior art);

detect, based on receiving sensor data, a particular trigger, of the set of triggers, after parsing the action plan ([37], [83], [107]-[108], [115]-[116], [120]-[123], and [152]-[153] describe the system receiving various types of events and inputs based on sensor data, such as forced expiratory sensors and environmental sensors, that are evaluated for their influence on the patient’s health and used to generate actions);

provide, for display via the user interface, a particular prompt, of the set of prompts, based on detecting the particular trigger, the particular prompt being provided based on a value associated with the sensor data (Figures 7, 9, [99], [103], [122], [123], and [150] show and describe various alerts, instructions, and reminders delivered to patients based on the sensor data. Examiner notes that any prompt provided based on sensor data that includes values is “provided based on a value associated with the sensor data”);

classify a condition of the patient based on detecting the particular trigger, the condition of the patient satisfying a threshold classification level ([39] and [41]-[45] describe using a microphone to analyze a patient’s breathing and coughing and comparing the data to an alert range indicating unhealthy coughing, i.e. a threshold classification level); and

transmit an alert regarding the condition of the patient (Figure 3 and [45] show and describe the system using the determined condition to generate alerts);

but does not expressly disclose:
the sensor data being associated with a heartbeat sensor or a motion sensor; and
transmitting the alert to another device associated with a doctor of the patient, the alert being caused to remain displayed on the other device until an interaction is performed with the other device to acknowledge the alert based on the condition of the patient satisfying the threshold classification level. 

However, Englehard teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to detect a trigger based on receiving sensor data associated with a motion sensor ([7], [13], [91], [92], and [99] describe using a motion sensor to detect triggers related to medication dispensing).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the system of Schmidt to detect a trigger based on receiving sensor data associated with a motion sensor as taught by Englehard since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Schmidt already discloses using data associated with sensors to detect particular triggers, including data associated with a motion sensor as taught by Englehard would perform that same function in Schmidt, making the results predictable to one of ordinary skill in the art (MPEP 2143).

([10], [22], [25], [27], [30], [31], and [38] describe collecting data on the condition of an asthma patient and transmitting alerts to the patient’s doctor based on thresholds).
Therefore it would have been obvious to one of ordinary skill in the art of patient care before the effective filing date of the claimed invention to modify the system of Schmidt to transmit the alert to another device associated with a doctor of the patient as taught by Khanuja to allow the patient’s doctor to allow the doctor to contact the patient to follow up on the reasons for the patient’s condition (Khanuja [32]).
It would have been further obvious to one of ordinary skill in the art of patient care before the effective filing date of the claimed invention to modify the system of Schmidt to transmit the alert to another device associated with a doctor of the patient as taught by Khanuja since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Schmidt already discloses sending alerts regarding the condition of the patient to other individuals, and including the patient’s doctor among the individuals receiving the alerts as taught by Khanuja would perform that same function in Schmidt, making the results predictable to one of ordinary skill in the art (MPEP 2143).

While Khanuja teaches sending an alert regarding the condition of the patient to another device associated with the patient’s doctor based on the condition of the patient satisfying the threshold classification level, it does not expressly disclose causing the alert to ([70], [74]-[76], and [98] describe a messaging system used to send priority messages to doctors, where messages are caused to remain displayed on the receiving doctor’s device until the doctor acknowledges the message).
It would have been further obvious to one of ordinary skill in the art of patient care before the effective filing date of the claimed invention to modify the combination of Schmidt and Khanuja to cause the alert to remain displayed on the other device associated with the doctor until an interaction is performed with the other device to acknowledge the alert as taught by Heredia since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Schmidt and Khanuja already teaches or renders obvious sending alerts regarding the condition of the patient to the patient’s doctor, and causing the alert to remain displayed on the device of the doctor until an interaction is performed with the other device to acknowledge the alert as taught by Heredia would perform that same function in the combination of Schmidt and Khanuja, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 23, Schmidt/Englehard/Khanuja/Heredia teach the non-transitory computer-readable medium of claim 22. Schmidt further discloses where the one or more 
identify information regarding the patient based on the action plan ([77]-[79], [93], [94], and [103]-[106] describe identifying information about the patient including patient personality, attributes, and future patient activities based on their action plan; Figure 15 and [164] describe determining the age of the patient);

select, from a group of user interface parameters, a particular set of user interface parameters relating to a presentation of the user interface based on the information regarding the patient (Figure 9 shows interfaces illustrating examples of interface parameters including particular prompts, messages, and risk zone graphics; Figure 7, [107]-[111], [115], [116], [120]-[123], [152]-[153], and [175] describe the system determining particular actions, prompts, and graphics to display using the information about the patient. Examiner notes that the broadest reasonable interpretation of an interface parameter relating to a presentation of a user interface includes any element or content that could be displayed or chosen for display on the interface; Figure 15 and [164] describe determining how to present the message on the interface based on the age of the patient); and

where the one or more processors, when providing the particular prompt, are to:
generate the user interface based on the particular set of user interface parameters relating to the presentation of the user interface (Figures 7 and 15, [99], [108]-[111], [115], [116], [123], and [150] describe generating the messages and output for presentation to the user); and

provide the particular prompt via the user interface based on generating the user interface (Figures 7, 9, [99], [103], [122], [123], and [150] show and describe various alerts, instructions, and reminders delivered to patients).

With respect to claim 24, Schmidt/Englehard/Khanuja/Heredia teach the non-transitory computer readable medium of claim 22. Schmidt further discloses where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
communicate with a set of sensors to obtain the sensor data ([38], [39], and [41]-[47] describe the system receiving data from sensors such as pedometers, cough detectors, and spirometers); and

where the one or more processors, when detecting the particular trigger, are to: process the sensor data to detect the particular trigger ([39] and [41]-[45] describe using a microphone to analyze a patient’s breathing and coughing and comparing the data to an alert range indicating unhealthy coughing).

With respect to claim 26, Schmidt/Englehard/Khanuja/Heredia teach the non-transitory computer-readable medium of claim 22. Schmidt does not expressly disclose where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to determine, based on a group of responses to a group of prompts, a utilization of a medication by the patient, determine that the utilization of the medication indicates that an amount of medication remaining fails to satisfy a threshold amount, and where the one or more 
However, Englehard teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to determine, based on a group of responses to a group of prompts, a utilization of a medication by a patient ([99], [104], and [105] describe recording usage of a medication by a patient and maintaining a record of the amount of medication dispensed), determine that the utilization of the medication indicates that an amount of medication remaining fails to satisfy a threshold amount ([97], [99], and [105] describe determining, based on the record, that the medication level in the dispenser is low or if the dispenser is empty), and to detect the particular trigger based on determining that the utilization of the medication indicates that the amount of medication remaining fails to satisfy the threshold amount ([97], [99], and [105] describe determining that a predetermined condition, i.e. a trigger, has been satisfied based on the medication level in the dispenser being low or the dispenser being empty).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the combination of Schmidt, Englehard, Khanuja, and Heredia to determine, based on a group of responses to a group of prompts, a utilization of a medication by a patient, determine that the utilization of the medication indicates that an amount of medication remaining fails to satisfy a threshold amount, and to detect the particular trigger based on determining that the utilization of the medication indicates that the amount of medication remaining fails to satisfy the threshold amount as taught by Englehard to prevent patients from depleting their supply of medication (Englehard [99]).


With respect to claim 27, Schmidt/Englehard/Khanuja/Heredia teach the non-transitory computer-readable medium of claim 22. Schmidt further discloses where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
detect a particular interaction with the user interface associated with indicating the condition of the patient (Figure 2, [37], [38], [40], [45], and [145] describe various user interface inputs associated with indicating a patient’s condition);

determine that the condition of the patient satisfies a threshold severity ([39] and [41]-[45] describe analyzing a patient’s breathing and coughing and comparing the data to an alert range indicating unhealthy coughing. Examiner notes that the claim does not limit determination of the patient’s condition to only using the particular interaction with the user interface, which are only required to be “associated with” indicating a condition of the patient);

but does not expressly disclose:
transmit data to cause emergency management personnel to be dispatched for the patient based on determining that the condition of the patient satisfies the threshold severity.

However, Khanuja teaches that it was old and well known in the art of patient care before the effective filing date of the claimed invention to transmit data to cause emergency management personnel to be dispatched for a patient based on determining that a condition of the patient satisfies a threshold severity ([10], [11], [38], [42], and [49] describe collecting inputs from a patient indicating the patient’s condition, and sending an ambulance to the patient if the inputs indicate that the patient’s condition satisfies a threshold).
Therefore it would have been obvious to one of ordinary skill in the art of patient care before the effective filing date of the claimed invention to modify the combination of Schmidt, Englehard, Khanuja, and Heredia to transmit data to cause emergency management personnel to be dispatched for the patient based on determining that the condition of the patient satisfies the threshold severity as taught by Khanuja since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of 

With respect to claim 28, Schmidt/Englehard/Khanuja/Heredia teach the non-transitory computer readable medium of claim 22. Schmit further discloses: 
where the condition is an asthma related condition and the clinically validated questionnaire is an Asthma Control Questionnaire (Figure 2, [27], and [145] describe the condition as including asthma, and the questionnaire as including the NAEPP guidelines questionnaire for controlled asthma); and

where the one or more processors, when providing the particular prompt, are to: provide the particular prompt to cause the patient to utilize an inhaler (Figures 7, and 9, and [97] describe prompting the patient to use their inhaler).

Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (US Patent Application Publication 2011/0184250) in view of Englehard et al (US Patent Application Publication 2015/0100335), Khanuja (US Patent Application Publication 2011/0201901), and Heredia et al (US Patent Application Publication 2015/0358821) as applied to claims 8 and 22 above, and further in view of Bornhorst et al (US Patent Application Publication 2016/0162645).

claim 11, Schmidt/Englehard/Khanuja/Heredia teach the device of claim 8. Schmidt further discloses where the one or more processors are further to:
obtain a document identifying a particular portion of the action plan, of the one or more portions of the action plan, based on the one or more interactions with the user interface, the document being a natural language document (Figure 4A shows a document containing a natural language survey questionnaire; [37], [38], [49], and [76] describe the user device being used to receive and record the results of patients taking surveys, i.e. obtaining the document);

processing the document to obtain information regarding the action plan (Figures 4B and 5, [77]-[79], and [165] describe processing the obtained document to determine a belief type of the patient); and

where the one or more processors, when parsing the action plan, are to: parse the information regarding the action plan (Figures 4B and 5, [37], [38], [76]-[79], and [165] describe parsing the results of the survey and using them as part of the action plan);

but does not expressly disclose:
performing a natural language processing technique on the document to obtain the information regarding the action plan.

However, Bornhorst teaches that it was old and well known in the art of patient care before the effective filing date of the claimed invention to process a document by performing natural language processing on the document to obtain information regarding an action plan for treating a patient (Figure 9, [43]-[47], [68]-[71], [73], [128]-[131] describe digitizing and parsing care plans by receiving care plan documents and performing optical character recognition to extract tasks; Figures 8 and 12-16 show examples of care plans and corresponding tasks to be performed).
Therefore it would have been obvious to one of ordinary skill in the art of patient care before the effective filing date of the claimed invention to modify the combination of Schmidt, Englehard, Khanuja, and Heredia to process a document by performing natural language processing on the document to obtain information regarding an action plan as taught by Bornhorst to allow non-digital or unstructured portions of an action plan to be integrated into the computerized action plan (Bornhorst [69]-[73], [130], and [147]).
It would have been further obvious to one of ordinary skill in the art of patient care before the effective filing date of the claimed invention to modify the combination of Schmidt, Englehard, Khanuja, and Heredia to process a document by performing natural language processing on the document to obtain information regarding an action plan as taught by Bornhorst since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Schmidt, Englehard, Khanuja, and Heredia already teaches using information from a natural language document as part of parsing the action plan, and performing a natural language processing technique on the document to obtain the information regarding the action plan as taught by Bornhorst would perform that same function in the combination of Schmidt, Englehard, Khanuja, and Heredia, making the results predictable to one of ordinary skill in the art (MPEP 2143).

claim 25, Schmidt/Englehard/Khanuja/Heredia teach the non-transitory computer-readable medium of claim 22. Schmidt further discloses where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
obtain a document identifying a particular portion of the action plan, of the one or more portions of the action plan, based on the one or more interactions with the user interface, the document being a natural language document (Figure 4A shows a document containing a natural language survey questionnaire; [37], [38], [49], and [76] describe the user device being used to receive and record the results of patients taking surveys, i.e. obtaining the document);

processing the document to obtain information regarding the action plan (Figures 4B and 5, [77]-[79], and [165] describe processing the obtained document to determine a belief type of the patient); and

where the one or more processors, when parsing the action plan, are to: parse the information regarding the action plan (Figures 4B and 5, [37], [38], [76]-[79], and [165] describe parsing the results of the survey and using them as part of the action plan);

but does not expressly disclose:
performing a natural language processing technique on the document to obtain the information regarding the action plan.

However, Bornhorst teaches that it was old and well known in the art of patient care before the effective filing date of the claimed invention to process a document by performing (Figure 9, [43]-[47], [68]-[71], [73], [128]-[131] describe digitizing and parsing care plans by receiving care plan documents and performing optical character recognition to extract tasks; Figures 8 and 12-16 show examples of care plans and corresponding tasks to be performed).
Therefore it would have been obvious to one of ordinary skill in the art of patient care before the effective filing date of the claimed invention to modify the combination of Schmidt, Englehard, Khanuja, and Heredia to process a document by performing natural language processing on the document to obtain information regarding an action plan as taught by Bornhorst to allow non-digital or unstructured portions of an action plan to be integrated into the computerized action plan (Bornhorst [69]-[73], [130], and [147]).
It would have been further obvious to one of ordinary skill in the art of patient care before the effective filing date of the claimed invention to modify the combination of Schmidt, Englehard, Khanuja, and Heredia to process a document by performing natural language processing on the document to obtain information regarding an action plan as taught by Bornhorst since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Schmidt, Englehard, Khanuja, and Heredia already discloses using information from a natural language document as part of parsing the action plan, and performing a natural language processing technique on the document to obtain the information regarding the action plan as taught by Bornhorst would perform that same function in the combination of Schmidt, Englehard, Khanuja, and Heredia, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (US Patent Application Publication 2011/0184250) in view of Englehard et al (US Patent Application Publication 2015/0100335), Khanuja (US Patent Application Publication 2011/0201901) and Heredia et al (US Patent Application Publication 2015/0358821) as applied to claim 8, and further in view of Rosenberg (US Patent Application Publication 2006/0184800).

With respect to claim 21, Schmidt/Englehard/Khanuja/Heredia teach the device of claim 8. Schmidt does not expressly disclose where the one or more processors, when customizing the user interface, are to: customize the user interface by performing one or more of: providing a simplified form of a question, increasing a text size of a prompt, or increasing the size of a button.
However, Rosenberg teaches that it was old and well known in the art of user interfaces before the effective filing date of the claimed invention to customize a user interface by providing a simplified form of a question, increasing a text size of a prompt, or increasing the size of a button based on the age of the user ([10], [13], [29], and [32] describe determining the age of a user and selecting simpler questions, larger graphical buttons, and larger displays of menu choices and other displayed data when the user is identified as elderly).
Therefore it would have been obvious to one of ordinary skill in the art of user interfaces before the effective filing date of the claimed invention to modify the combination of Schmidt, Englehard, Khanuja, and Heredia to customize the user interface by providing a simplified form of a question, increasing a text size of a prompt, or increasing the size of a button based on the age of the user as taught by Rosenberg   since the claimed invention is only a combination of .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gregory Lultschik/Examiner, Art Unit 3626